Honorable E. H. Griffin                opinion No. o-6979
County Attorney, Young County          Re: May a commissioners' precinct
Graham, Texas                               use a portion of the money de-
                                            rived from the sale of bonds
                                            for the purpose of graveling
                                            feeder and connection roads to
                                            and with the specifically de-
                                            signated x%ad8,in,biid r6a7d ,-
Dear Sir:                                   bond'eleetion?

          We acknowledge receipt of your opinion request of December 5,   1945,
and quote from your letter as follows:

          "I wish to submit to your office for an opinion the fol-
     lowing statement of facts: May Commissioners' Precinct No.3
     in Young County, Texas, use that portion of the money not
     heretofore spent derived from the sale of bonds issued follow-
     ing an election in said precinct, for the purpose of graveling
     feeder and connecting roads to and with the specifically de-
     signated roads in said.road bond election.

         "I am sending you herein the order of the Commissioners'
    Court sitting down for hearing the petition for the road bonds
    which were sold to raise the above mentioned money. I am also
    sending you herein a copy of the notice issued by the Commis-
    sioners' Court of Young County to the resident property tax-
    paying citizens of said precinct of the hearing to be held be-
    fore the Commissioners' Court concerning such election.

          "You will note that in all these documents, which are based
     upon the original petition filed with the Commissioners' Court,
     it is specifically stated that:

          "1. 'The money received from the sale thereof (that is,
     the bonds) will be applied to constructing, maintaining, and
     operating certain designated roads within said precinct, which
     roads are commonly known as the Newcastle to Padgett Bridge
     Road and the Olney to Springcreek Road, and a connecting road
     leading from the Spring Creek Road to an intersection with the
     Newcastle Padgett Bridge Road.'
Honorable E. H. Griffin, page 2 (O-6979)


           ""2. That said money will be secondly applied to con-
      structing, maintaining, and operating certain other sections
      of rural roads and bridges and drainage structures on said
      roads in said precinct now in need of repair, etc.'

           "3.'And it is expressly stipulated that if the proposi-
      tion for the issuance of the proposed bonds is approved by
      the necessary vote of the qualified electors of said precinct
      in such election, the bonds will be issued and sold and the
      tax levied in payment thereof when, and only when, the said
      precinct receives from the Works Projects Administration de-
      finite assurance that the said Works Projects Administration
      will assist in constructing, maintaining and operating of the
      road and other drainage structures in said precinct, as here-
      inbefore set out.'

           "I feel sure that this question is controlled by your opin-
      ion number O-6755, dated August 4, 1945, and written for the
      County Auditor of Hopkins County, Texas, wherein it was held
      that if the Commissioners' Court of said county entered a pre-
      election order designating the roads and specifically declaring
      the purposes for which the bond money was to be expended, then
      the subsequent commissioners' courts were bound by the terms of
      said order."

              We are enclosing herewith copies of our Opinions NOS. 0-6755,   0-4078
and 0-2860,     which we believe fully answers your question.

          Based on the enclosed opinions and the authorities cited therein, it
is the opinion of this departmentthat the ,bond proceeds-~msntionedin your
letter cariiibt
              be'used'forthe purpose of graveling fe6der and.connecting roads
to and with the specifically designated roads in said road bond election, un-
less said feeder and connecting roads come under the stipulation set out as
paragraph two of your request. Said money cannot then be used unless a grant
is received from the PWA as stipulated in paragraph three of your request.

APPROVED DEC 12, 1945                              Yours very truly,
GROVER SELLERS
ATTORNEY GENERAL OF TEXAS                      ATTORNEY GENERAL OFTEXAS

COB:EP:hep
                                               By s/ Claud 0. Boothman
APPROVED                                          Claud 0. Boothman
OPINION                                                    Assistant
COMMI'ITEE
BY BWB
CHAIRMAN